Exhibit 10.32

CANTOR FITZGERALD, L.P.

499 PARK AVENUE

NEW YORK, NEW YORK 10022

Effective as of November 1, 2008

Mr. Lee M. Amaitis

27 Chelsea Tower East

Chelsea Manor Gardens

London SW3 5PN

United Kingdom

Dear Lee:

Following the closing (the “Closing”) of the merger of BGC Partners, LLC and
eSpeed, Inc. (the “Effective Time”), you will have the right to exchange your
Founding Partner Units of BGC Holdings, L.P. (“BGC Holdings”) for shares of BGC
Partners, Inc. Class A common stock (“BGC Partners Shares”) in accordance with
the terms of the limited partnership agreement of BGC Holdings (the “Partnership
Agreement”) and as set forth in this letter agreement.

The total number of Founding Partner Units actually held by you at the Effective
Time (which, for the avoidance of doubt, does not include any REUs) is referred
to in this letter as the “Aggregate Amount at Closing.” At the Effective Time,
1,100,000 of your Founding Partner Units will become immediately exchangeable in
accordance with the Partnership Agreement. In addition, 40% of the Aggregate
Amount at Closing (less the 1,100,000 units exchangeable or exchanged under the
preceding sentence and any other Units or BGC Partners Shares that you were
otherwise eligible to exchange or sell or have sold for any reason, including,
without limitation, in connection with any grant of additional Units or stock
options (the foregoing, collectively, the “Applicable Shares”)) will become
exchangeable in accordance with the Partnership Agreement on the second
anniversary of the Effective Time, 60% of the Aggregate Amount at Closing (less
the Applicable Shares) will become exchangeable in accordance with the
Partnership Agreement on the third anniversary of the Effective Time, 80% of the
Aggregate Amount at Closing (less the Applicable Shares) will become
exchangeable in accordance with the Partnership Agreement on the fourth
anniversary of the Effective Time, and 100% of the Aggregate Amount at Closing
(less the Applicable Shares) will become exchangeable in accordance with the
Partnership Agreement on the fifth anniversary of the Effective Time. In no
event shall the Applicable Shares amount be adjusted by the 484,445 Founding
Partner Units exchanged by you and donated to a charitable organization in
connection with the BGC Partners 2008 Charity Day, which shares were otherwise
exchangeable on the fifth anniversary of the Effective Time.



--------------------------------------------------------------------------------

In the event of your death, the exchangeable portion of your Founding Partner
Units will be automatically exchanged for shares, and such shares will be
distributed to your estate. To the extent that your Founding Partner Units are
not exchangeable at the time of your death, such Units will be automatically
exchanged for BGC Partners Shares, and the shares received upon exchange will be
distributed to your estate in the amount and at the times you would have
received them had you remained a limited partner and exchanged the maximum
amount possible on each anniversary of the Effective Time. The distributions of
shares provided for under the preceding sentence may be accelerated by Cantor
Fitzgerald, L.P. in its sole and absolute discretion.

This letter extinguishes and replaces in its entirety the letter between us
dated March 31, 2008 with respect to exchangeability of your Founding Partner
Units.

Please sign in the space provided below to indicate your agreement with the
foregoing.

 

Sincerely, CANTOR FITZGERALD, L.P. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman of the Board, Chief   Executive
Officer and President

 

Acknowledged and Agreed:

/s/ Lee M. Amaitis

Lee M. Amaitis

[Signature page to letter agreement with Lee M. Amaitis regarding schedule for
exchanges of Founding Partner Units]